Citation Nr: 1743648	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  16-46 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for recurrent melanoma right shoulder with various areas of actinic keratosis and non-melanoma skin cancer.  

2.  Entitlement to service connection for squamous cell carcinoma of the lungs.  


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1954 to July 1956.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2004 and March 2015 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

The Veteran had previously filed an appeal for his claim for increased rating for his service-connected duodenal ulcer condition.  In an August 2016 rating decision, the RO granted a 60% percent rating for the ulcer condition, the highest schedular rating available.  In correspondence received in November 2016 the Veteran indicated that this rating fully satisfied his claim with respect to the ulcer issue, as such the Board considers that claim withdrawn.  The issues on appeal listed on the present Board decision reflect this withdrawal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for squamous cell carcinoma of the lungs is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

In an unappealed January 2010 rating decision, the Board denied service connection for recurrent melanoma right shoulder with various areas of actinic keratosis and non-melanoma skin cancer.  


CONCLUSION OF LAW

Evidence received since a final January 2010 Board decision is not new and material and reopening of the Veteran's claim for entitlement to service connection for recurrent melanoma right shoulder with various areas of actinic keratosis and non-melanoma skin cancer is therefore not warranted.  38 U.S.C.A. §§ 5108, 7104(a), (b), 7105 (West 2014); 38 C.F.R. §§ 3.156(a); 20.1100. 20.1104 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the notice requirements have been satisfied by letter dated in January 2015.  

VA has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent a VA examination in September 2008.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the claims.  

II.  New and material evidence to reopen claim for service connection for recurrent melanoma right shoulder with various areas of actinic keratosis and non-melanoma skin cancer 

In a January 2010 Board decision, the Veteran's service-connection claim for recurrent melanoma right shoulder with various areas of actinic keratosis and non-melanoma skin cancer was denied.  In a March 2015 rating decision, the RO denied reopening the claim.  As it was not appealed by the Veteran, the January 2010 Board decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100. 20.1104 (2010).  

In reviewing the March 2015 RO decision, the Board has determined that a new and material evidence analysis is proper for the skin cancer issue on appeal, as it was clearly adjudicated by the January 2010 Board decision and July 2004 RO decision.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter).  

In the most recent Statement of the Case (SOC) in August 2016, the AOJ denied reopening the Veteran's claim for recurrent melanoma right shoulder with various areas of actinic keratosis and non-melanoma skin cancer.  Regardless of the AOJ's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the AOJ should be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the skin cancer issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end.

The question of whether new and material evidence has been received sufficient to reopen the matter is a threshold question in any case involving a previously denied claim.  Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).  That is, a finally decided claim must be reopened where the claimant submits new and material evidence relative to a fact that was unestablished at the time of the prior final decision on the claim.  Shade, 24 Vet. App. at 119.

For the purpose of reopening a claim, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has not been received since the final January 2010 Board decision.  Specifically records including, but not limited to, medical treatment records from Albuquerque VA Medical Center, and a letter from a private physician dated August 2014, reveal evidence that may be new, as in not previously submitted, but is not material.  This new evidence was cumulative and redundant, as these records still showed no documentation that the Veteran was exposed to ionizing radiation, or a determination that the Veteran's skin cancer was caused by sun exposure during service.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In evidence previously submitted, private doctors noted that the Veteran reported lots of outdoor sun exposure both during and after his Air Force service, with one doctor opining that "it may very well be that his melanoma is service-connected."  The Board found this opinion, as well as a VA examiner's September 2008 opinion, speculative and determined that they did not rise to the level of providing a positive nexus for service connection for the Veteran's claimed skin cancer and related conditions.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

A September 2008 VA examiner opined that determining the etiology of the Veteran's melanoma would be speculation at best and explained that sun exposure linked to melanoma development was often sustained in childhood.  

The letter from a private physician dated August 2014 submitted for consideration as new and material evidence states that the Veteran's melanoma is the "result of his sun exposure at an early age as well as radiation exposure."  As the RO has made a previous determination that the Veteran's records do not show he is considered an "ionizing radiation exposed veteran," the doctor's determination with respect to radiation exposure is made on an unsubstantiated premise.  The July 2004 RO decision explained to the Veteran that he needed to submit documentation of his exposure to ionizing radiation as a participant in testing operations, as the records the RO had already procured and the other records submitted by the Veteran did not show he was exposed to ionizing radiation.  In weighing credibility, the Board may consider factors such as interest, bias, inconsistent statements, internal inconsistency, and consistency with other evidence of record.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  As for sun exposure at a "young age," the doctor does not explain the time frame referenced, if it refers to sunburns sustained during childhood or early adulthood, or if any sunburns were sustained during service.  The doctor opined that the Veteran's disability was "as likely as not due to, and a consequence of, [his] military service."  

The Board finds that the additional medical evidence of record does not constitute new and material evidence to reopen the claim for skin cancer.  In short, this evidence, if presumed credible, still does not relate to an unestablished fact necessary to substantiate the skin cancer claim, i.e. whether the Veteran was exposed to ionizing radiation, or to enough sunlight during active service, to exclude exposure during childhood or post-service, to have caused his subsequent skin cancer, and does not raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied recurrent melanoma right shoulder with various areas of actinic keratosis and non-melanoma skin cancer claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Given that new and material evidence has not been submitted, the Board will not adjudicate the underlying claim for recurrent melanoma right shoulder with various areas of actinic keratosis and non-melanoma skin cancer.  


ORDER

The petition to reopen the claim for entitlement to service connection for recurrent melanoma right shoulder with various areas of actinic keratosis and non-melanoma skin cancer based upon the submission of new and material evidence is denied.  


REMAND

As to the claims of service connection for squamous cell carcinoma of the lungs, in August 2004 the Veteran filed a timely notice of disagreement to the July 2004 RO rating decision that denied this claim.  The Veteran indicated he disagreed with the decisions about his "cancer."  As squamous cell carcinoma of the lungs in this Veteran is cancer, the RO should have issued a statement of the case (SOC), giving the Veteran the opportunity to make a first-instance appeal to the Board.  However, no further action was taken by the RO until the Veteran made another claim for the same issue under the broader term "lung cancer" in June 2014, which was denied for lack of new and material evidence in a March 2015 RO decision.  Therefore, the Board finds that a remand for a statement of the case (SOC) is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  38 C.F.R. § 19.9(c).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case in response to the Veteran's NOD filed in August 2004 for the claim of squamous cell carcinoma of the lungs.  

2.  After undertaking any necessary additional development, readjudicate the squamous cell carcinoma of the lungs issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a supplemental statement of the case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


